Case 1:19-mj-00005-T.]C Document 3 Filed 01/25/19 Page 1 of 2

AO 93 (Rev. l 1.'13) Search and Seizure Warrant

 

UNITED STATES DISTRICT CoURT

FILED

Disrriaorivromana JAN 2 5 2019

In the Matter of the Search of ) mem U
.¢- . _ l .S,
(Brr`ej?y describe the property to be searched ) 1 q 0 5 D'S_t",¢f Of ME:;;:;
or identity the person by name and address) ) Cage NO_ MJ_ _BLG-TJC B'"'ng$ Division
Twenty-two accounts and account authentication )
credentials as described in Attachrnent A. )
)
SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of Montana
(i`derili`jj» the person or describe the properly to be searched and give irs location):

 

See Attachment A, for description of the items to be searched, which is incorporated herein by reference

l find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
dESCribed abOVB, and that SLICh S€at’Cl'l Will reveal (i'denrz_`@) the person or describe the property to be seizec$1

See Attachment B, for description of items to be seized, which is incorporated herein by reference

YOU ARE COMMANDED to execute this warrant on or before \ \. / ?_ § '/ ia mar re exceed 14 days)
IJ in the daytime 6:00 a.m. to 10:00 p.m. ij at any time in the day or night because good cause has been established

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to

 

(Unired Sroi'es Mogr'strare Jrrdge)

i:l Pursuant to 18 U.S.C. § 3103a(b), l find that immediate notification may have an adverse result listed in |8 U.S.C.
§ 2705 (except f`or delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
prop€rfy, Will be 532erth OI' S€iZed (c/ieck the appropriate bo.x)

i'_'l for days (m)r m exceed 30) ij until, the facts justifying, the later specific date of

  
   
 
  
 
 

 

Date andtime issued: \/ l i!/ \ cl 3 i l§lf:) m .

City and grate; Bi||ings, Niontana Hon. Timo hy J. Cavan, U- -\'Vidg . '
Pri`mea' name orid\rr'dé\\;. \ ; 1

 

 

Case 1:19-mj-00005-T.]C Document 3 Filed 01/25/19 Page 2 of 2

AO 93 (Revr l ].'13) Search and Seizure WarTant (Page 2)

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
rvu- -sLo-TJC l/,l/g¢¢q tdc r§'-id> N/A

 

 

 

Inventory made in the presence of :

r///t

 

Inventory of the property taken and name of` any person(s) seized:
t\) arlan-nev C»>e l NG ne w powers co t meter navy

Pn~oi>ei@_r\/ "li\*‘~*:"j'

 

Certification

 

 

l declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge

Date: | '2_."/ ']_O\C\ %Lf/l:(£i Z/M

 

 

Execu!ing ojjv`cer 's signature

HN\MLE:AJ LtiBB;'-:r_orl'»i\€ , SF‘\ , i:(°.>"_i.`.

 

Pri'nted name and tir."e

 

 

